, 4

Case 2:18-cv-08086-JMV-JAD Document 94-1 Filed 10/07/19 Page 1 of 22 PagelD: 1600

4

Exhibit 1
1

_ Case 2:18-cv-08086-JMV-JAD Document 94-1 Filed 10/07/19 Page 2 of 22 PagelD: 1601

Case 2:16-cv-02364-BRM-JAD Document 387 Filed 07/31/19 Page 1 of 21 PagelD: 9352

uoS. Dy
DISTRICT UF

www.drrichardkaul.com

 

August 1, 2019

The Honorable Brian R. Martinotti
District Judge

United States District Court
District of New Jersey

50 Walnut Street

Newark, NJ 07102

Re: Kaul v Christie, et al.
Docket No. 16-CV-02364 .
Request for admission or denial of statements pertaining to the transmission/exchange of
information/monies between Judge Martinotti and the defendants.

For reference purposes:

K1-Kaul v Christie: 16-CV-02364

K2-Kaul v Christie: 18-CV-08086

K3-Kaul v Schumer: 19-CV-13477

K4-Kaul v Stolz: 19-CV-01489 + Appeal: 18-CV-16485
P1-Patel v Allstate: 19-CV-08946

P2-Patel v Allstate: 19-CV-09232

PLEASE POST TO THE DOCKETS IN ALL OF THE ABOVE CASES
Dear Judge Martinotti,

| (“Kaul”) write this letter to provide you an opportunity to deny or confirm the following
statements:

1. [have knowledge that on July 29, 2019 at 1:55 pm EST Kaul sent via e-mail a copy of a
motion (copy enclosed) requesting that | certify Kaul’s application for interlocutory
review of the order (“application”) | entered on June 26, 2019.

2. Atsome point in time between 1:55 pm EST on July 29, 2019 and 10:33 am EST on July
30, 2019, | became aware of the application.

3, Atsome point in time between 1:55 pm EST on July 29, 2019 and 10:33 am EST on July
30, 2019, there did occur communications (e-mail, text, phone, face-to-face, hand
written notes) (“communications”) between myself and or agents acting on my behalf,
and the defendants and or agents acting on their behalf.
t

_ Case 2:18-cv-08086-JMV-JAD Document 94-1 Filed 10/07/19 Page 3 of 22 PagelD: 1602

~ Case 2:16-cv-02364-BRM-JAD Document 387 Filed 07/31/19 Page 2 of 21 PagelD: 9353

10.

11.

12.

13.

14.

15.

16.

17.

18.

19.
20.

21.

22.

23.

The communications informed me that Kaul was intending to file the application.

Upon becoming aware of the application, | and or agents acting on behalf inquired of
the Cierk’s Office, as to whether the application had been filed with the Court.

Upon becoming aware that the application had not been filed with the Clerk's Office, it
became my intention to file an order that dismissed K1, and to order the court docket
closed.

It was my intention to close the court docket in order to prevent the application from
being entered onto the record.

My purpose in preventing the entry of the application onto the court record, was to
intentionally exclude it from appellate review.

| understood that by excluding the application from appellate review, it would lessen
the possibility of reversal of my order of dismissal. ,

| understand that the communications between myself and or agents acting on my
behalf, and the defendants and or agents acting on their behalf constitute improper and
itlegal ex-parte interactions.

| understand that these improper ex-parte communications are part of a wider series of
schemes (“schemes”) of bribery and corruption within the United States District Court
for the District of New Jersey (“court”)

| have knowledge and have participated in the schemes.

| have knowledge that other judges currently within the court have participated, and do
participate, in the schemes.

| have knowledge that ex-chief judge, Jose Linares (“Linares”) participated in the
schemes.

| have knowledge that Linares retired on May 16, 2019, because of a letter he received
from Kaul and Patel, in which they demanded he disclose his financial holdings and
conflicts of interest (copy enclosed}.

| have knowledge that on May 16, 2019 Linares was made a partner at a New Jersey law
firm by the name of McCarter and English.

| have knowledge that the law firm of McCarter and English provided the partnership to
Linares as part of the scheme, and in return for having provided partial judgments in
cases that involved this New Jersey law business.

My appointment to the federal bench was sponsored by Senators Robert Menendez and
Cory Booker (“senators”).

i have discussed the above cases with the senators.

| have knowledge that the senators have received political campaign donations from
some of the defendants in the above cases.

| have knowledge that the senators have been promised future political campaign
donations from some of the defendants, based on dismissals of the above cases.

| have knowledge that defendants Allstate and Geico bribed the senators, as part ofa
series of quid pro quo schemes purposed to have the cases dismissed.

land or members of my family to the third-degree, have received from the defendants,
monies and or other benefits, of both a tangible and intangible nature.
i

(Case 2:18-cv-08086-JMV-JAD Document 94-1 Filed 10/07/19 Page 4 of 22 PagelD: 1603

_ Case 2:16-cv-02364-BRM-JAD Document 387 Filed 07/31/19 Page 3 of 21 PagelD: 9354

24. | have knowledge that certain judges within the Third Circuit Federal Court of Appeals
have received from the defendants, monies and or other benefits, of both a tangible and
intangible nature.

25. | did consult and collaborate with Judge Kevin McNulty before | issued my opinion and
order dismissing K1.

26. | never had any intention of issuing an opinion that diverged with that issued by Judge
McNulty, regardless of the law and facts.

27. | knew that my representations in court on June 26, 2019, were intended to deceive
Kaul into thinking that | might not dismiss K1, and to dishonestly impart to the record an
appearance of impartiality, for the purposes of appellate review.

| respectfully request that by August 8, 2019, you confirm or deny the above statements. If no
responses are produced by this date, your non-response will cause the above statements to be
admitted, and | will move accordingly.

| would also respectfully request that you submit to the record in above cases, a copy of form
AQ 10A, as requested in a letter submitted on July 1, 2019 (copy enclosed).

A copy of this letter, and a letter pertaining to the above matters, as they relate to all judges
within the United States District Court for the District of New Jersey, will be sent within the next
week.

Thank you in advance for your attention to this matter.

Yours sincerely

Vp

Richard Arjun Kaul, MD

cc: All Counsel via e-mail
Judge Joseph Dickson
Clerk of the Court
i

_ Case 2:18-cv-08086-JMV-JAD Document 94-1 Filed 10/07/19 Page 5 of 22 PagelD: 1604

_Case 2:16-cv-02364-BRM-JAD Document 387 Filed 07/31/19 Page 4 of 21 PagelD: 9355

www.drrichardkaul.com

July 1, 2019

The Honorable Brian R. Martinotti
District Judge

United States District Court
District of New Jersey

50 Walnut Street

Newark, NJ 07102

Re: Kaul v Christie, et al.
Docket No. 16-CV-02364
Submission of Form AO 10A

For reference purposes:

K1- Kaul v Christie: 16-CV-02364

K2-Kaul v Christie: 18-CV-08086

K3-Kaul v Schumer: 19-CV-13477

K4-Kaul v Stolz: 19-CV-01489 + Appeal: 2:18-CV-16485

Dear Judge Martinotti,

| write this letter in response to that submitted on June 28, 2019 by the defendants (D.E. 382
Page ID 9290).

However, before | specifically address the defendants’ letter, | believe it is important for this
record to be appraised of the following substantive and procedural irregularities that occurred
in your courtroom on Wednesday June 26, 2019, between approximately 12:15 pm EST and
1:00 pm EST: ,

1. The court commenced the proceeding by asserting that the case had been dismissed by
Judge McNulty.

2. The court then encouraged the defendants to bolster this position, and for
approximately ten minutes, counsel for defendant Geico, Barry Levy, advocated,
without a hint of equivocality, that the case had indeed been dismissed.

3. The court then turned its ostensibly prejudicial attention to me, in order that | might
respond to the defendants’ misstatement of the case. My respectful suggestion to
i

_ Case 2:18-cv-08086-JMV-JAD Document 94-1 Filed 10/07/19 Page 6 of 22 PagelD: 1605

Case 2:16-cv-02364-BRM-JAD Document 387 Filed 07/31/19 Page 5 of 21 PagelD: 9356

summarize the relevant chronology, in order to disprove the defendants falsehood, was
curtly and without good cause, obstructed by the court. | was forced to provide a
truncated version of the procedural events that occurred subsequent to Judge

McNulty’s “rushed reaction to Kaul’s motion for summary judgment against Defendant
Allstate New Jersey Insurance Company, a fact that explains it’s multiple errors of fact |
and law.” (D.E. 313-1 Page 8422 Para. 97).

4. Despite what appeared to me, and other independent observers of the proceeding to be
an effort to hinder my response to the defendants, | brought to the court's attention the
fact that the case was not dismissed, but was in fact open. The defendants knew this,
and accepted this unrebutted fact, a fact that they could have contested by seeking
leave of court to contest, pursuant to Local Rule 7.1(d)(3) (D.E. 341 Page ID 8677). The
defendants did not rebut this fact, because they knew the case was and is open: “The
moment Judge McNulty permitted the defendants to respond to ‘The McNulty
Analysis’, was the moment the claims became undismissed, and thus pending ... The
Court confirmed this position in its order of April 1, 2019: “This order should not be
taken as confirmation that there is a final appealable decision” ... It is within sixty (60)
days from this point, that discovery commences. This is supported in law (D.E. 313
Page ID 8381)...” (D.E. 341 Page ID 8704).

5. Having argued that the case was open, the court, evidently not having verified this
critical detail pre-proceeding, instructed the court clerk to ascertain its status on the
court’s computer network. This one-minute search confirmed that the case was open,
but the court failed to require the defendants explain their misrepresentation.

6. Having established that the case was open, Kaul requested the court grant the twenty-
two (22) motions for summary judgment, and or grant discovery and the right to amend
the Second Amended Complaint. All of these requests were denied, further and
continuing evidence of the defendants’/Court’s obstruction of Kaul’s prosecution of the
case. Kaul has argued since April 2016 that he would not receive “substantive justice” in
New Jersey and that the case must be transferred out of the District of New Jersey:
“Thus, if Judge McNulty chooses not to disqualify himself, the Court must transfer the
case to the S.D.N.Y., and even if he does, the Court must still transfer the case,
because it is conflicted and corrupted.” (D.E. 341 Page iD 8705).

7. Kaul requested the court provide reasons for the denials of discovery, summary
judgment and amendment, but none were forthcoming. The decisions appeared
arbitrary, but Kaul respectfully asserts they were consistent with, and in furtherance of
the court’s corrupted position and pre-determined strategy to dismiss Kaul’s claims. This
might explain the not so well concealed, ‘the fix is in’, joviality displayed by certain
members of the defendants’ defense team. Regardless, the case was open and the court
should have adjudicated Kaul’s motions for summary judgment.
r
4

_ Case 2:18-cv-08086-JMV-JAD Document 94-1 Filed 10/07/19 Page 7 of 22 PagelD: 1606

_Case 2:16-cv-02364-BRM-JAD Document 387 Filed 07/31/19 Page 6 of 21 PagelD: 9357

8.

10.

11.

However, the court administratively terminated Kaul’s summary judgment motions, but
erroneously requested the defendants provide a list of the documents, upon which it
wanted the court to determine what Judge McNulty framed as Kaul’s “motion for
reconsideration”, aka, ‘The McNulty Analysis’ (D.E. 313-1 Page ID 8384). ‘The McNulty
Analysis’ is not a motion for reconsideration (D.E. 313-1 Page ID 8385).

On June 28, 2019 the defendants submitted a letter, the contents of which further
prove that ‘The McNulty Analysis’ was and is not a “motion for reconsideration”. A
motion for reconsideration permits only the aggrieved party to submit opposition
papers to the order in question. It does not permit any other parties to submit any other
documents, and if the court permits such conduct, then the case remains open, and
thus the court must timely adjudicate any subsequent or pending motions, in
accordance with Rule 1 of the Federal Rules of Civil Procedure. The court in failing to
adjudicate Kaul’s motions dispositive motions for summary judgment has knowingly
committed clear and convincing error. The court’s view of Kaul’s perceived ignorance of
the law, manifested itself in its repeated and tonally derogatory statements regarding
Kaul’s comprehension of the proceedings. This is consistent with its intentional
commission of error i.e. we think Kaul is too stupid to know we are perpetrating a
scheme to have the case dismissed.

The only documents that the court can consider within the confines of a motion for
reconsideration are: (i) Judge McNulty’s opinions (D.E. 300 + 301 + 303 + 304); (ii) ‘The
McNulty Analysis’ (D.£. 313-1 Page ID 8385). Judge McNulty, “permitted the defendants
to file opposition papers. The purpose of this was to attempt to improperly mitigate
the risk of reversal on appeal, and to improperly mitigate the risk of reversal on

appeal ... further evidence in support of Kaul’s strenuously asserted argument that he
would not receive “substantive justice” in New Jersey”. This court continues the more
than seven-year long violation of Kaul’s basic human rights, his right to due process, and
his right to justice, all of which have been denied in every administrative + state (civil +
family) and federal court within the geographic boundaries of New Jersey. This is why K1
+ K2 + K3 will be transferred out of this district court.

Finally, and unquestionably the most critical element of these proceedings is the as yet
unfulfilled obligation of Judge Martinotti to disclose to the record, the Court and Kaul
his financial holdings and conflicts of interest. The fact that this information was not
placed on the record, in light of all the circumstances of this “fantastical” case, causes
Judge Martinotti to remain without the proper authority to adjudicate this case. If Judge
Martinotti is conflicted or his financial holdings connect him in any manner to any of the
defendants or their agents, he must disqualify himself, and can have no further
involvement in the case. The law demands that he follow the law in this regard, and
submit Form AO 10A. On June 28, 2019 | submitted a letter that requested this
information from every judge in the United States District Court for the District of New
Jersey (copy enclosed). If this information is not provided by 5 pm EST on Monday July 1,
2019, then K1 + K2 + K3 must, in the interests of justice, be transferred out of the

District of New Jersey.
_Case 2:18-cv-08086-JMV-JAD Document 94-1 Filed 10/07/19 Page 8 of 22 PagelD: 1607

_ Case 2:16-cv-02364-BRM-JAD Document 387 Filed 07/31/19 Page 7 of 21 PagelD: 9358

|, therefore, respectfully request that until the above conditions are met, the interests of justice
demands this case proceed no further.

i thank you in advance, for your prompt attention to this matter.

Yours sincerely

Richard Arjun Kaul, MD

cc: All Counsel via e-mail
Judge Joseph A. Dickson
Clerk of the Court
1

_ Case 2:18-cv-08086-JMV-JAD Document 94-1 Filed 10/07/19 Page 9 of 22 PagelD: 1608

_Case 2:16-cv-02364-BRM-JAD Document 387 Filed 07/31/19 Page 8 of 21 PagelD: 9359

 

OS egal

ryt Ved we ”
c sc memes JERSEY
IST ve Wid

nt
ue

4

www.drrichardkaul.com cae an 2 GB 33

5
tuie weit c u

June 27, 2019

The Honorable Chief Judge Freda Wolfson
United States District Court

District of New Jersey

50 Walnut Street # 4015

Newark, NJ 07102

Re: K1 - Kaul v Christie: 16-CV-02364
K2 ~ Kaul v Christie: 18-CV-08086
P1 - Patel v Crist: 19-CV-08946
P2 ~ Patel v Allstate: 19-CV-09232
Submission to the dockets of form AQ10 by judges in the United States District Court for
the District of New Jersey.

Dear Judge Wolfson,

i write this fetter, lieu of a more formal brief, to request that you order Judges Linares and
McNulty to immediately submit onto the court docket their AO 10A financial disclosure/conflict
forms. It is my position that these jurists were bribed by the defendants in the above matters,
as part of a series of quid pro quo schemes, in which Judges Linares and McNulty abused the
authority of the United States District Court to obstruct my prosecution of the aforesaid cases.

On May 16, 2019, a letter addressed to ex-Chief Judge Linares, was filed onto the P1 court
docket (P1-D.E. 44 Page 851 -- copy enclosed), in which | and Plaintiff Patel requested Judge
Linares disclose his financial holdings:

“We also request, with all due respect, that in light of your involvement in the cases, you
disclose to us, the record and the Court, your financial disclosure statement and a complete
and comprehensive list of any and all conflicts of Interest, past or present, that Involve you
and any members of your family, to the third-degree.”

Judge Linares failed to provide this information, but instead suddenly retired from the bench
(P1-D.E. 52 Page 960 — copy enclosed):

“We requested that the information be provided by May 22, 2019, but Chief Judge Linares
retired on May 16, 2019, after only two years In this position, and needless to say, he failed to
submit the conflict and financial disclosure Information.”
i

_ Case 2:18-cv-08086-JMV-JAD Document 94-1 Filed 10/07/19 Page 10 of 22 PagelD: 1609

_Case 2:16-cv-02364-BRM-JAD Document 387 Filed 07/31/19 Page 9 of 21 PagelD: 9360

 

On June 5, 2019 (K1-D.E. 366) the Court appointed Judge Brian Martinotti to the above cases.
Judge Martinotti has not yet submitted his financial holdings and any conflicts of interest, and |
would request that you order the immediate disclosure of this information.

{would like to re-iterate my position that “Judges McNulty and Linares have engaged in
prolonged patterns of judicial corruption, in which they used the power of the federal bench
to Improperly and Illegally advance their personal commercial agendas ... It Is also our
position that Judge McNulty ought to be impeached and Judge Linares be subject to criminal
investigation...” (P1-D.E. 52 — copy enclosed).

in furtherance of my frequently repeated claim that | would not receive “substantive Justice”
(United States Court of Appeals for the 2 Circuit: Case No, 16-1397 Page 4 of 170) in any court
within the geographic boundaries of the State of New Jersey, | respectfully request that you
order every judge in this court to disclose to the record his or her financial holdings and any
conflicts of interest.

| respectfully inform the Court that if the above requested information is not provided by 5 pm
EST on Monday July 1, 2019, | will move in the United States Court of Appeals for the Third
Circuit for a writ of mandamus, a copy of which will be filed with the United States Supreme
Court. I shall also bring this issue to the attention of the President of the United States of
America.

A dishonest judiciary is inimical to the good order of society and | imagine its prevalence in the
District of New Jersey, would be a political embarrassment to the presidential aspirations of the
U.S. Senator from New Jersey, Cory Booker. | believe he and Senator Menendez sponsored the
appointment of Judge Martinotti to the federal bench.

| look forward to receiving the above requested information, and | thank you in advance for
your prompt attention to these very serious matters,

Yours sincerely

R KAU

Richard Arjun Kaul, MD

cc: All Counsel via e-mail
Clerk of the Court
Judge Brian Martinotti
Case 2:18-cv-08086-JMV-JAD Document 94-1 Filed 10/07/19 Page 11 of 22 PagelD: 1610

Case 2:16-cv-02364-BRM-JAD Document 387 Filed 07/31/19 Page 10 of 21 PagelD: 9361

 

' 4 on ae We + ste os ame

~ Case 2:19-cv-08946-KM-SCM Document 44 Filed 05/16/19 Page 1 of 3 PagelD: 850

i oo. + May 9, 2019

wins

meee . ue

DR. HARSHAD PATEL
3725 GEORGE BUSBEE PARKWAY U9 HAY 10 P & 29
UNIT #1102

KENNESAW, GA 30144

732 319 3055

Harshadpatel0111@gmailt.com

RICHARD ARJUN KAUL, MD
440c SOMERSET DRIVE
PEARL RIVER, NY 10965
201 989 2299

drrichardkaul@gmail.com

The Honorable Jose L. Linares

Chief Judge

United States District Court

District of New Jersey

50 walnut Street #4015 .
Newark, NJ 07102

Re: Patel v Crist, et al
Docket No. 19-CV-08946 ~ P1
Patel v Alistate , et al
Docket No. 19-CV-09232 — P1

For reference purposes:

Kaul v Christie: 16-CV-02364 — K1
Kaul v Christie: 18-CV-O8085 ~ K2
Kaul v Schumer: 19-CV-3046 — K3

Dear Judge Linares,

We write this letter to bring to the Court’s attention, that on May 8, 2019, a motion for the
Judicial disqualification of Judge Kevin McNulty was filed in K1 + K2, and that this therefore
precludes Judge Kevin McNulty from any further involvement in the case, be it administrative,

ministerial, or judicial.

It is also our position, as Is similarly stated in ‘The McNulty Disqualification’, that Judge McNulty
Is conflicted, as he and his {aw firm, K3 defendant, Gibbons, PC, remain commercial
beneficiaries of the defendants. We believe that this conflict is evidenced by the fact that the
cases, after having been transferred on March 25, 2019 to the United States District Court for
_Case 2:18-cv-08086-JMV-JAD Document 94-1 Filed 10/07/19 Page 12 of 22 PagelD: 1611

Case 2:16-cv-02364-BRM-JAD Document 387 Filed 07/31/19 Page 11 of 21 PagelD: 9362

 

- + Case 2:19-cv-08946-KM-SCM Document 44 Filed 05/16/19 Page 2 of 3 PagelD: 851

the District of New Jersey (D.E. 22), and assigned to Judge Freda Wolfson, were then, on March
27, 2019, transferred to Judge Kevin McNulty. The Court provided no reason to justify this
transfer, and we respectfully assert that the purpose is exactly that detailed in ‘The McNulty
Disqualification’ i.e. judicial corruption + bribery.

Judge McNulty, since having the cases come under his remit, has not, as the law requires,
disclosed to either us, the record or the Court his financial disclosure statement, or indeed his
conflicts of interest, past or present. We consider this to be evidence that he is in fact
conflicted, and is thus prohibited from any further involvement in the cases.

We also request, with all due respect, that in light of your involvement in the cases, you
disclose to us, the record and the Court, your financial disclosure statement and a complete
and comprehensive list of any and all conflicts of interest, past or present, that involve you and
or any members of your family, to the third-degree. We believe it to be a conflict of interest
that your son, Jose L. Linares, is employed by the law firm of Walsh + Pizzi + O’ Really + Falanga,
a law firm whose principal is married to the Clerk of the Court, William Walsh, and one that
represents defendant Hackensack University Medical Center and Robert Garrett in Ki + K2.

We respectfully request that the aforementioned Information be provided by May 22, 2019 by
the close of business in your court.

In full recognition of your esteemed position within the judicial body of the United States of
America, and of your purpose to do justice, we assert that because of the “politicotegal” nexus
that undeniably connects the federal judiciary with the body politic, it would not serve the
interests of justice to have any of the above cases litigated in any court, within the geographic
boundaries of New Jersey. At the heart of these matters are located state actors, state agencies
and the state itself, the interests of which are interminably intertwined with the interests of
New Jersey lawyers + state judges + New Jersey based federal judges. Simply, as a point of
historical interest, the untenability of such a situation was recognized in Spain, after the fall of
Franco, when members of the Guarda Civil and Spanish federal Judiciary were assigned to
provinces in which they had no connections with the local community. This remains the case
today, and for good reason,.and it was because of this political impartiality that it was a Spanish
Judge, Baltasar Garzon, who had General Augusto Pinochet arrested, in 1998, in London for his
crimes against humanity. This is the standard to which all jurisprudence should compare itself.

With regards to crimes against humanity, K2 defendant, Christopher J. Christie is no stranger
(D.E. 296-11 Page 6973).

It is thus therefore, proper and consistent with the interests justice to have the above cases
adjudicated in district courts not within the geographic boundaries of New Jersey, and we
would respectfully request that you transfer P1 + P2 back to the United States District for the
Northern District of Georgia, no later than May 22, 2019.

We thank you for your attention to this matter.
_ Case 2:18-cv-08086-JMV-JAD Document 94-1 Filed 10/07/19 Page 13 of 22 PagelD: 1612

Case 2:16-cv-02364-BRM-JAD ‘Document 387 Filed 07/31/19 Page 12 of 21 PagelD: 9363

 

aj i t ‘

4 ~- Case 2:19-cv-08946-KM-SCM Document 44 Filed 05/16/19 Page 3 of 3 PagelD: 852

Yours sincerely

RK aul

rshad Patel Richard Arjun Kaul, MD

ce: All Counsel of record
Clerk of the Court
Case 2:18-cv-08086-JMV-JAD Document 94-1 Filed 10/07/19 Page 14 of 22 PagelD: 1613

Case 2:16-cv-02364-BRM-JAD Document 387 Filed 07/31/19 Page 13 of 21 PagelD: 9364

 

Case 2:19-cv-08946-BRM-JAD Document 52 Filed 06/03/19 Page 1 of 9 PagelD: 960

DR. HARSHAD PATEL Sete? COURT

 
   

+
Ate i

 

3725 GEORGE BUSBEE PARKWAY DISTSICT i NEWERSEY

UNIT #1102 RECEIVED

KENNESAW, GA 30144 eam TD te
tuisd vars 7 3 f c° |

732 319 3055

Harshadpatel0111@gmail.com
OG-90 3- A

RICHARD ARJUN KAUL, MD
440c SOMERSET DRIVE
PEARL RIVER,.NY 10965
201 989 2299

drrichardkaul@gmail.com

The Honorable Chief Judge Freda Wolfson
United States District Court

District of New Jersey

50 Walnut Street #4015

Newark, NJ 07102

Re: Patel v Crist, et al
Docket No. 19-CV-08946 — P1
Patel v Allstate , et al
Docket No. 19-CV-09232-P1

For reference purposes:

Kaul v Christie: 16-CV-02364 - K1
Kaul v Christie: 18-CV-08086 — K2
Kaul v Schumer: 19-CV-3046 — K3

Dear Judge Wolfson,
é&x-\ ;
On May 9, 2019 we sent a letter (copyfenctosed) to recently retired Chief Judge, Jose Linares, in .-
which we requested that he provide to us, the record and the Court, a copy of his A010
financial disclosure form, and a “complete and comprehensive list of any and all conflicts of
interest, past or present” that involved either Judge Linares or any members of his family to a
third degree. This letter was filed in the late drop box by Or. Patel on May 10, 2019, but has still
not appeared on the docket. We requested that the Information be provided by May 22, 2019,
but Chief Judge Linares retired on May 16, 2019, after only two years in this position, and
needless to say, he failed to submit the conflict and financial disclosure information,

in this letter we also raised the issue that Judge McNulty, since taking assignment of K1 on April
19, 2016, had failed to disclose his conflicts of interest and financial holdings, and in the context
_ Case 2:18-cv-08086-JMV-JAD Document 94-1 Filed 10/07/19 Page 15 of 22 PagelD: 1614

Case 2:16-cv-02364-BRM-JAD Document 387 Filed 07/31/19 Page 14 of 21 PagelD: 9365

 

Case 2:19-cv-08946-BRM-JAD Document 52 Filed 06/03/19 Page 2 of 9 PageiD: 961

of the facts that underpin the disqualification of Judge McNulty, we interpret these omissions
as evidence of his conflicted state.

On May 2, 2019 | electronically submitted a REQUEST FOR EXAMINATION OF REPORT FILED BY
A JUDICIAL OFFICER OR JUDICIAL EMPLOYEE (copy-enctosed), pertaining to Judge McNulty and
ex-Chief Judge Linares. Cx-w

It is our position that Judges McNulty and Linares have engaged in prolonged patterns of
judicial corruption, in which they used the power of the federal bench to improperly and
illegally advance their personal commercial agendas. We suspect that this misconduct has been
in existence for many years, and has involved many cases, and likely led to many injustices, in
both civil and criminal cases. It is also our position that Judge McNulty ought to be impeached,
and Judge Linares be subject to an Independent criminal investigation, and we will ensure that
these events come to-pass. No one is above the law, particularly those to whom it is entrusted
by society. .

We would therefore respectfully request that by June 22, 2019, we be provided with a
compiete and comprehensive list of all of Judge McNulty and Linares’ conflicts of interest and
financial holdings, dating back to 2003 for Judge Linares and 2012 for Judge McNulty. We also

respectfully request that we be provided with a complete list of all cases over which Judges
McNulty and Linares have presided, for the same respective time periods.

We thank you for your consideration.

Yours sincerely

R Kaul

Richard Arjun Kaul, MO

 

 

cc: All Counsel of record
Clerk of the Court
Judge Steven C. Mannion
1

Case 2:18-cv-08086-JMV-JAD Document 94-1 Filed 10/07/19 Page 16 of 22 PagelD: 1615

Case 2:16-cv-02364-BRM-JAD Document 387 Filed 07/31/19 Page 15 of 21 PagelD: 9366

 

Case 2:19-cv-08946-BRM-JAD Document 52 Filed 06/03/19 Page 3 of 9 PagelD: 962

Exhibit 1
_Case 2:18-cv-08086-JMV-JAD Document 94-1 Filed 10/07/19 Page 17 of 22 PagelD: 1616

Case 2:16-cv-02364-BRM-JAD Document 387 Filed 07/31/19 Page 16 of 21 PagelD: 9367

 

Case 2:19-cv-08946-BRM-JAD Document 52 Filed 06/03/19 Page 4 of 9 PagelD: 963

May 9, 2019

DR. HARSHAD PATEL

3725 GEORGE BUSBEE PARKWAY
UNIT #1102

KENNESAW, GA 30144

732 319 3055

Harshadpatel0111@gmail.com

 

RICHARD ARJUN KAUL, MD
440c SOMERSET DRIVE
PEARL RIVER, NY 10965
201 989 2299

drrichardkaul@gmail.com

The Honorable Jose L. Linares
Chief Judge

United States District Court
District of New Jersey

SO walnut Street #4015
Newark, NJ 07102

Re: Patel v Crist, et al
Docket No. 19-CV-08946 — P1
Patel v Allstate , et al
Docket No. 19-CV-09232 ~ P1

For reference purposes:

Kaul v Christie: 16-CV-02364 — K1
Kaul v Christle: 18-CV-08086 — K2
Kaul v Schumer: 19-CV-3046 — K3

Dear Judge Linares,

We write this letter to bring to the Court's attention, that on May 8, 2019, a motion for the
judicial disqualification of Judge Kevin McNulty was filed in K1 + K2, and that this therefore
precludes Judge Kevin McNulty from any further involvement in the case, be it administrative,
ministerial, or judicial.

it is also our position, as is similarly stated in ‘The McNulty Disqualification’, that Judge McNulty
is conflicted, as he and his law firm, K3 defendant, Gibbons, PC, remain commercial
beneficiaries of the defendants. We believe that this conflict is evidenced by the fact that the
cases, after having been transferred on March 25, 2019 to the United States District Court for
Case 2:18-cv-08086-JMV-JAD Document 94-1 Filed 10/07/19 Page 18 of 22 PagelD: 1617

Case 2:16-cv-02364-BRM-JAD Document 387 Filed 07/31/19 Page 17 of 21 PagelD: 9368

 

Case 2:19-cv-08946-BRM-JAD Document 52 Filed 06/03/19 Page 5 of 9 PagelD: 964

the District of New Jersey (D.E. 22), and assigned to Judge Freda Wolfson, were then, on March
27, 2019, transferred to Judge Kevin McNulty. The Court provided no reason to justify this
transfer, and we respectfully assert that the purpose is exactly that detailed In ‘The McNulty
Disqualification’ i.e. judicial corruption + bribery.

Judge McNulty, since having the cases come under his remit, has not, as the law requires,
disclosed to either us, the record or the Court his financial disclosure statement, or indeed his
conflicts of interest, past or present. We consider this to be evidence that he is in fact
conflicted, and Is thus prohibited from any further involvement in the cases.

We also request, with all due respect, that in light of your involvement in the cases, you
disclose to us, the record and the Court, your financial disclosure statement and a complete
and comprehensive list of any and all conflicts of interest, past or present, that involve you and
or any members of your family, to the third-degree. We believe it to be a conflict of interest
that your son, Jose L. Linares, is employed by the law firm of Walsh + Pizzi + O’Really + Falanga,
a law firm whose principal is married to the Clerk of the Court, William Walsh, and one that
represents defendant Hackensack University Medica! Center and Robert Garrett In Ki + K2.

We respectfully request that the aforementioned Information be provided by May 22, 2019 by
the close of business in your court.

in full recognition of your esteemed position within the judicial body of the United States of
America, and of your purpose to do justice, we assert that because of the “politico-legal” nexus
that undeniably connects the federal judiciary with the body politic, it would not serve the
interests of justice to have any of the above cases litigated in any court, within the geographic
boundaries of New Jersey. At the heart of these matters are located state actors, state agencies
and the state itself, the interests of which are interminably intertwined with the interests of
New Jersey lawyers + state judges + New Jersey based federal judges. Simply, as a point of
historical interest, the untenability of such a situation was recognized in Spain, after the fall of
Franco, when members of the Guarda Civil and Spanish federal judiciary were assigned to
provinces in which they had no connections with the local community. This remains the case
today, and for good reason, and it was because of this political impartiality that it was a Spanish
Judge, Baltasar Garzon, who had General Augusto Pinochet arrested, in 1998, in London for his
crimes against humanity. This is the standard to which all jurisprudence should compare itself.

With regards to crimes against humanity, K2 defendant, Christopher J. Christie is no stranger
(D.£. 296-11 Page 6973).

It is thus therefore, proper and consistent with the interests justice to have the above cases
adjudicated in district courts not within the geographic boundaries of New Jersey, and we
would respectfully request that you transfer P1 + P2 back to the United States District for the
Northern District of Georgia, no later than May 22, 2019.

We thank you for your attention to this matter.
i

Case 2:18-cv-08086-JMV-JAD Document 94-1 Filed 10/07/19 Page 19 of 22 PagelD: 1618

Case 2:16-cv-02364-BRM-JAD Document 387 Filed 07/31/19 Page 18 of 21 PagelD: 9369

 

Case 2:19-cv-08946-BRM-JAD Document 52 Filed 06/03/19 Page 6 of 9 PagelD: 965

Yours sincerely

RK aut

Richard Arjun Kaul, MD

 

cc: AN Counsel of record
Clerk of the Court
1

Case 2:18-cv-08086-JMV-JAD Document 94-1 Filed 10/07/19 Page 20 of 22 PagelD: 1619

Case 2:16-cv-02364-BRM-JAD Document 387 Filed 07/31/19 Page 19 of 21 PagelD: 9370

 

Case 2:19-cv-08946-BRM-JAD Document 52 Filed 06/03/19 Page 7 of 9 PagelD: 966

Exhibit 2
Case 2:18-cv-08086-JMV-JAD Document 94-1 Filed 10/07/19 Page 21 of 22 PagelD: 1620

Case 2:16-cv-02364-BRM-JAD Document 387 Filed 07/31/19 Page 20 of 21 PagelD: 9371

Gmail - Rede BR: end ore un ORGAGrRRMeIAD Document 52 Filed 06/03/19 Page 8 of 9 PagelD: 967s;29/19, 1:53 PM

M Gmail

Request for financial disclosure statements

Richard Kaul <drrichardkaul@gmail.com>
To: CommitteeonFinancialDisclosure@ao.uscourts.gov

Thu, May 2, 2019 at 6:25 PM
Dear Sir/Madam,

Please find attached the following document:

1, Request for financial disclosure statements for:

a, Judge Kevin McNulty - United States District Judge for the District of New Jersey.
b. Chief Judge Jose Linares - United States Chief Judge for the District of New Jersey.
Thank you in advance

Regards,
Richard Arjun Kaul, MD

www.drrichardkaui.com

 

2 190502-Request Financial Disclosure-McNulty + Linares. pdf c

569K a Dez
De.
fy Bet.
uv 20

; me

co

e

co

hitps://mail.google.com/mall/u/07ike4117147e0&viewspt&search...u%IAr-00820860840537322898simplamag-a% 3Ar-654387 0750830381954 Page lo
F
1

Case 2:18-cv-08086-JMV-JAD Document 94-1 Filed 10/07/19 Page 22 of 22 PagelD: 1621

’

Case 2:16-cv-02364-BRM-JAD Document 387 Filed 07/31/19 Page 21 of 21 PagelD: 9372

 

Case 2:19-cv-08946-BRM-JAD Document 52 Filed 06/03/19 Page 9 of 9 PagelD: 968

AQ SOA (Res O3173

 

REQUEST FOR EXAMINATION OF REPORT FILED BY
A JUDICIAL OFFICER OR JUDICIAL EMPLOYEE

; \n accordance with section 105 of the Ethics in Government Act of 1978, as amended, E request that the repart of the
following named Judicial O0icers or Judiciut Employees be seni to me in elcetroniy form. By checking this box, 1am requesting
a paper copy rather than an electronic copy 3 (See iastructions).

 

 

ne NAME | POSITION “ YEAR(S) REQUESTED
‘Kevin McNulty- District Judge United States Coun for the DNJ . , : 2012-2019 : mo
Noseph Linares - Chief Judge ‘United States Courttorthe NJ =| - 2002-20 19
NAMES
oF ;
INDIVIDUALS wa Le vee .
wHose

DISCLOSURE
REPORTS
ARE

REQUESTED; - Sone beeen

 

r '
- ~~ , ened
ORGANIZATIONS NAME ADDRESS
ORPERSONS (2000 ns : : ‘
ON WHOSE (Richard Arjun Kaul. MO 440c Somerset Drive, Pearl River, NY 10965
HEVALE THUS ,
REQUEST

IS MADE '

'S understand that the statute makes it unlawful (o obtain or use this or these reports for, any unlawful purpose, any conme;rcial
‘purpose other than by news und communicaion media for dissemination to the general publ ie: determining or establishing of
the credit rating of any individual: of use, directly of indirectly. in the solicitation of money for any political, charitable, or
‘other purpose (5. U.S.C. App. 4 § 105ce)).

 

_bunderstund that whoever, in any manner within the yunsdichon of the cxccutive, legislate, as judicial branch of the

PROMIBEMONS | Government of the Uniled States. knowingly ad willfully (1 Talsities, conceals, or cowers up hy any inck, scheme. of device u
‘materiad (uct; (2) makes uny matenally false fictitious, or fraudulent sincment or representation: or (3) makes of uses any false
twriling ar document. knowing the sunie te contam any materially falsy, fivtitious. of fraudutent ststement ar cotry. shafi be
Hfined pot more than $10,000 of imprisaned not more than five years, oF both OR AES.C. § HO07)

q ani aware of the prohibitions on the ohtaining and use of this informibon, as are slated vhove, and that this request for
lexumination is a matter of public record.

 

‘Name: -Qeeupation:
‘Richard Arjun Kaul, MD ‘ Currently unemployed
“Phone Number: Email Address:

PERSON :993 989 2299 | drrichardkaul@ gmail.com

MAKING Mailing Address:
. 440c Somerset Drive, Pearl River, NY 10965 a, -.
REQUEST I certty under penulty ~~) foregoing is true and correct 2X U.S.C 8 174)

j hay 27,2014

Signature ve executed

 

 

 
